Defendant was convicted of unlawfully transporting whisky in quantities in excess of five gallons.
This record presents a plain, simple question of fact. The deputy sheriff, testifying as a witness for the state, says he did; the defendant, testifying as a witness, says he did not. The jury, weighing all the facts, found the defendant guilty.
Under the plainest rules governing such cases the appellate court would not be justified in disturbing the verdict. There is no error in the record, and the judgment is affirmed.
Affirmed.